Citation Nr: 1145951	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent disabling for gout.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976, from November 1985 to March 1986 and from January 2004 to March 2005, including service in Kuwait and Iraq from February 15, 2004, to January 19, 2005.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  

The Veteran failed to appear for a scheduled Travel Board hearing in August 2009.  Good cause having not been shown for the failure to appear for the scheduled hearing, the hearing request is deemed withdrawn.  


FINDING OF FACT

There is competent evidence tending to establish gout is productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  The competent and probative establishes that gout does not result in constitutional manifestations associated with active joint involvement that is totally incapacitating.  


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no higher, for gout have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5017 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In addition, to whatever extent the April 2009 letter was inadequate, the Veteran was provided with additional notice and the claim was readjudicated in an April 2011 supplemental statement of the case curing any notice defect.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and private treatment records.  The Veteran was afforded VA medical examinations in April 2007 and March 2011.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  The Veteran's entire history is reviewed when assigning a disability evaluation.   38 C.F.R. § 4.1.  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Under Diagnostic Code (DC) 5017, gout is rated under the criteria for evaluating rheumatoid arthritis under DC 5002.  DC 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  

When rating rheumatoid arthritis as an active process, DC 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating. 

When rating rheumatoid arthritis as chronic residuals, DC 5002 provides that the residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  


Analysis

The Veteran asserts entitlement to a rating in excess of 40 percent for gout.  Having considered the evidence, the Board finds that a 60 percent evaluation, but no higher, is warranted.  

The April 2007 VA examination report notes a history of flare-ups of gout involving the affected areas two times per month, and the examiner noted the Veteran's report of having had two flare-ups of gout during the last two to three months.  It was noted that while he could walk OK for the most part in between flare-ups, he was essentially incapacitated due to pain with a flare-up.  Consistent with that report is an April 2007 VA urgent care treatment record noting the Veteran ambulated with a limp, and that he reported typical pain associated with almost monthly gout attacks was so severe he had to crawl.  A prednisone taper was added to his usual gout medication regimen in June 2007, and VA records, dated in April 2009 and May 2010, note results of laboratory testing showed an elevated prostate specific antigen (PSA).  In addition, an October 2010 VA mental disorder examination report notes a history of having missed one week of work in the previous year due to gout, and the March 2011 VA examination report notes one incapacitating episode in the previous year lasting for two days.  

The Veteran is competent to report his symptoms, and to the extent that interference with employment has been asserted, to include an inability to stand on his feet and do his job as noted on VA examination in April 2007, the evidence, to include the March 2011 VA examination report notes the Veteran is employed.  Regardless, and while both April 2007 and March 2011 VA examiners noted that additional functional impairment with a flare-up could not be determined without resort to speculation, the 60 percent evaluation herein assigned contemplates the degree of impairment in earning capacity, if any, including loss of time from exacerbations due to service-connected gout.  38 C.F.R. § 4.1.  

In this case, the Board finds the Veteran's symptoms more nearly approximate a disability evaluation of 60 percent, but no higher.  In this regard, the Veteran has not asserted and the evidence does not establish gout in the affected areas is manifested by constitutional manifestations associated with active joint involvement that are totally incapacitating.  Rather, findings on VA examination in March 2011 include not only one incapacitating episode in the previous year lasting 2 days, but also a normal gait, normal range of motion in the right ankle and foot, and normal uric acid.  The Board notes that x-ray examination of the right ankle and foot in April 2007 was noted to show no acute changes in the ankle or foot with no significant change noted from 2005, and the March 2011 VA examination report notes x-ray examination of the right ankle was unchanged since 2007.  

The Board notes that the Veteran has not raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) and as noted, the Veteran is employed.  Thus, entitlement to a TDIU is not for consideration in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The Board notes that while findings reported on VA examination in April 2007 include marked swelling of the right great toe with tenderness to palpation of the great toe metatarsophalangeal joint as well as to the proximal interphalangeal joint; some increased pain with manipulation of the foot, and tenderness over the lateral aspect of the right foot, and the examiner reported the right great toe metatarsophalangeal joint had 5 degrees of dorsiflexion and 10 degrees of plantar flexion on repetitive motion, the March 2011 VA examiner reported no painful motion of the feet and toes, no pain with foot manipulation, and no edema or tenderness of the feet and toes, as well as normal dorsiflexion and plantar flexion of the feet and toes and a normal gait.  In addition, the record reflects the Veteran is employed.  Regardless, the Veteran's service-connected gout manifests in no more than a severe degree of impairment, a degree of impairment contemplated by the rating criteria.  Thus, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The evidence is in favor of a disability evaluation of 60 percent for gout, and to that extent the benefits sought on appeal are granted.  The preponderance of the evidence is against a rating in excess of 60 percent for gout, and thus, the benefits sought in that regard are denied.  


ORDER

Entitlement to a disability evaluation of 60 percent, and no higher, is granted, subject to the applicable criteria governing the payment of monetary benefits.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


